*301Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered July 11, 2005, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion granted and the complaint dismissed. The Clerk is directed to enter judgment accordingly.
Defendant established that the claimed defect which allegedly caused plaintiff to trip and fall was merely a slight height differential of approximately one-half inch between the rubber surface of the playground and the adjoining cement walkway, which did not constitute a trap or snare. Neither surface was broken, cracked or otherwise defective, and they were of contrasting colors. This minor height differential alone is insufficient to establish the existence of a dangerous or defective condition for which the property owner could be held liable (see Morales v Riverbay Corp., 226 AD2d 271 [1996]). Plaintiff’s submissions failed to establish the existence of issues of fact regarding defendant’s possible liability for plaintiff’s fall. Concur—Buckley, P.J., Tom, Saxe, Sullivan and Williams, JJ.